      Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION

       and

STATE OF NEW YORK,

                              Plaintiffs,

       v.

VYERA PHARMACEUTICALS, LLC,

PHOENIXUS AG,
                                             Case No. 1:20-cv-00706-DLC
MARTIN SHKRELI, individually, as an
owner and former director of Phoenixus AG
and a former executive of Vyera
Pharmaceuticals, LLC,

       and

KEVIN MULLEADY, individually, as an
owner and director of Phoenixus AG and a
former executive of Vyera Pharmaceuticals,
LLC,

                              Defendants.


 DEFENDANT MARTIN SHKRELI’S MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION TO STAY DISCOVERY
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 2 of 19




                                              TABLE OF CONTENTS

                                                                                                                                Page

I.     INTRODUCTION..............................................................................................................1

II.    FACTUAL BACKGROUND ............................................................................................2

       A.        Mr. Shkreli’s Lack of Access to Counsel ............................................................ 2

       B.        Remaining Discovery ............................................................................................ 5

       D.        Mr. Shkreli’s Release From Prison ..................................................................... 6

III.   ARGUMENT ......................................................................................................................7

       A.        Legal Standard ...................................................................................................... 7

                 1.         The Court May Stay Discovery for Good Cause ....................................... 7

                 2.         Mr. Shkreli Has a Constitutional Right of Access to Counsel ................. 8

       B.        The Court Should Stay the Remainder of the Discovery Period Until
                 Mr. Shkreli is Released from Prison ................................................................... 9

                 1.         Mr. Shkreli’s Inability to Adequately Participate In His Own Defense
                            Constitutes a Due Process Violation that is Good Cause for a Stay ........ 9

                 2.         The Ellington Credit Fund Factors Support a Stay ............................... 11

IV.    CONCLUSION ................................................................................................................14




                                                                 ii
            Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 3 of 19




                                                TABLE OF AUTHORITIES

Cases

Bellezza v. Holland, 2011 WL 2848141 (S.D.N.Y. July 12, 2011) ...............................................13

Booker v. Griffin, 2018 WL 1614346 (S.D.N.Y. March 31, 2018) ...............................................13

Chandler v. Fretag, 348 U.S. 3, 75 S. Ct. 1, 99 L. Ed. 4 (1954) ...................................................13

Delgado v. NJ Transit Rail Operations, Inc., 329 F.R.D. 506 (S.D.N.Y. 2019) ...........................11

Ellington Credit Fund, Ltd. v. Select Portfolio Servs., Inc., 2009 WL 274483
    (S.D.N.Y. Feb. 3, 2009) .....................................................................................................12, 16

Gray v. New England Tel. & Tel. Co., 792 F.2d 251 (1st Cir. 1986) ............................................13

Guajardo-Palma v. Martinson, 622 F.3d 801 (7th Cir. 2010).......................................................12

Hyunday Merchant Marine Co. Ltd. v. U.S., 159 F.R.D. 424 (S.D.N.Y. 1995) ............................18

Johnson v. Avery, 393 U.S. 483 (1969) (Douglas, J. concurring) .................................................12

Jones v. McDonald’s Corp., 2018 WL 3869877 (S.D.N.Y. July 11, 2018) ..................................12

Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83 (2d. Cir. 2012) ...................................11

Mosley v. St. Louis Sw. Ry., 634 F.2d 942 (5th Cir. 1981) ............................................................12

O’Sullivan v. Deutsche Bank AG, 2018 WL 1989585 (S.D.N.Y. April 26, 2018) ........................16

Potashnick v. Port City Const. Co., 609 F.2d 1101 (5th Cir. 1980) ........................................13, 18

Thornburgh v. Abbott, 490 U.S. 401, 109 S. Ct. 1874, 104 L. Ed. 2d 459 (1989) ........................13

Ungar v. Sarafite, 376 U.S. 575 (1964) .........................................................................................14

United States v. Topps, 2020 WL 5890433 (D. Alaska Oct. 1, 2020) ...........................................15

Walker v. Epps, 2012 WL 1033467 (S.D. Miss. Mar. 27, 2012) ...................................................13

Washington v. James, 782 F.2d 1134 (2d Cir. 1986).....................................................................13

Winfield v. City of New York, 2017 WL 5054727 (S.D.N.Y. Nov. 2, 2017) .................................18

Other Authorities

U.S. Const., amd. V .......................................................................................................................13

                                                                     iii
           Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 4 of 19




U.S. Const., amd. XIV ............................................................................................................ 12-13

Federal Rule of Civil Procedure Rule 26 ................................................................................. 11-12




                                                                  iv
           Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 5 of 19




I.     INTRODUCTION

       As the deposition phase of this case approaches, it has become clear that under the current

discovery schedule – and because of the policies of the Federal Bureau of Prisons (“BOP”) and

limitations imposed by the COVID-19 pandemic – Defendant Martin Shkreli will not have

adequate access to counsel to assist in his defense. This is untenable.       As many courts have

recognized, Mr. Shkreli possesses a Constitutional right of access to counsel and to the courts.

However, since the complaint was filed on January 27, 2020, Mr. Shkreli has been permitted a

total of less than one hour per month of confidential time with his attorneys. This is woefully

inadequate in a case of this complexity and importance—with more than 130 subpoenas, over a

million pages of documents from parties and non-parties, and 280 hours of deposition time, and

where Plaintiffs seek a permanent injunction barring Mr. Shkreli from working in his chosen field

– the pharmaceutical industry – for life. Accordingly, Mr. Shkreli respectfully requests that the

Court stay discovery until he is released from prison so that he may meaningfully participate in his

defense.

       Although Mr. Shkreli’s release date is September 14, 2023, he will likely be released to a

halfway house much sooner than that. In fact, as former BOP corrections officer Jack T. Donson

states in his attached declaration, Mr. Shkreli could be released as early as September 2021. A

stay of discovery until his release would preserve Mr. Shkreli’s rights by allowing him adequate

access to his counsel to assist in his defense. Conversely, the requested stay will not prejudice the

Plaintiffs nor will it harm the public, because generic Daraprim manufacturers have already

entered the market. Thus, because Mr. Shkreli’s Constitutional right of access to counsel will

continue to be curtailed under the current discovery schedule, there is “good cause” for a stay.




                                                 1
           Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 6 of 19




II.        FACTUAL BACKGROUND

           A.     Mr. Shkreli’s Lack of Access to Counsel

           Mr. Shkreli is incarcerated at Allenwood Low Security Federal Correctional Institutio n

(“Allenwood”). In or around September 2015, the FTC and the New York Office of the Attorney

General (“NYAG”) began an antitrust investigation (“the Investigation”) into certain activities of

Phoenixus AG (“Phoenixus”) and Vyera Pharmaceuticals LLC (“Vyera,” and together with

Phoenixus, the “Company”).         It was not until December 20, 2019 that Mr. Shkreli’s counsel

learned that the FTC and NYAG were considering naming Mr. Shkreli as a defendant, along with

the Company and Kevin Mulleady, in a complaint.             See Declaration of Kandis Kovalsky

(“Kovalsky Decl.”), attached as Exhibit A, at ¶¶ 3-5. Neither the FTC nor the NYAG had issued

a subpoena or CID to Mr. Shkreli for either documents or testimony during the Investigation. Id.

at ¶ 6. Mr. Shkreli’s counsel met with the FTC’s Bureau of Competition management and Health

Care Division staff on January 9, 2020, and with each of the FTC Commissioners over the course

of two days, January 17 and 21, 2020. Id. at ¶¶ 12, 13.

           On January 27, 2020, the FTC and NYAG filed the complaint that commenced this action.

Id. at ¶ 14. From December 20, 2019, when he first learned that he was a potential target of the

Investigation, through the filing of the complaint on January 27, 2020, Mr. Shkreli was allowed

only two confidential legal phone calls with his counsel, which totaled 75 minutes. Id. at ¶ 15.

Approximately 60 minutes of these two confidential calls were dedicated almost exclusively to

issues relating to engagement of counsel and related issues. Id. at ¶ 16. This left Mr. Shkreli with

just 15 minutes to discuss strategy relating to the Investigation, before the complaint was filed. Id.

at ¶ 17.

           Given the dearth of opportunities that Mr. Shkreli and his attorneys had to communicate

confidentially before the filing of the complaint, communications about the Investigation and

                                                  2
         Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 7 of 19




engagement of counsel had to occur over BOP-monitored means (TRUFONE calls and

TRULINCS emails). Id. at ¶ 9. The FTC collected all of Mr. Shkreli’s communications with his

counsel during that timeframe, presumably listened to and read them, and produced them in this

litigation in May 2020. Id. 1

        Since the filing of the complaint, Mr. Shkreli has been unable to meet with his counsel in

person, first due to a norovirus outbreak at Allenwood and then due to the COVID-19 pandemic.

Id. at ¶¶ 18-23. Indeed, Mr. Shkreli has not yet been able to meet in person with his lead antitrust

counsel in this case. Id. at ¶ 20. Mr. Shkreli has instead had to rely on infrequent and severely

time-limited confidential legal phone calls with his counsel to attempt to prepare for this complex

litigation. Mr. Shkreli has been allowed a total of only nine and a half hours of confidential legal

calls relating to this action since the filing of the complaint. Id. at ¶ 24. This amounts to less than

one hour of confidential calls per month. Id.

        After the complaint was filed, Mr. Shkreli was unable to confidentially speak to his

attorneys until February 12, 2020 – more than two weeks later. Id. at ¶ 27. This call was fifteen

minutes long. Id.. Not only did Mr. Shkreli’s counsel have to explain to him the import of the 320-

paragraph complaint and discuss strategy, there were also ongoing issues with engagement of

counsel that had to be addressed. Id. at ¶ 30. See email dated February 3, 2020 from K. Kovalsky

to M. Schmidt, attached to the Kovalsky Decl. as Exhibit A-3 (informing FTC staff that Mr.

Shkreli is working out issues relating to Duane Morris’ representation of Mr. Shkreli). Mr. Shkreli

did not get to speak to his attorneys again until almost a month later – on March 10, 2020.


1 As the Court is aware, the issue of Plaintiffs’ use of Mr. Shkreli’s BOP-monitored communications with his counsel
in this case has been the subject of litigation. Since the Court’s show cause hearing on September 22, 2020, Mr.
Shkreli’s counsel and Plaintiffs’ counsel have been working cooperatively to resolve the issue. Although Plaintiffs
have agreed to not make any future requests from the BOP for communications between Mr. Shkreli and his attorneys,
the federal government, i.e., the BOP, continues to monitor the TRULINCS and TRUFONE communications, and
thus these avenues remain unavailable for confidential attorney-client communications.


                                                         3
          Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 8 of 19




Kovalsky Decl. at ¶ 32. This call was also 15 minutes long. Id. A few days later, Allenwood was

closed and Mr. Shkreli’s lack of access to his counsel only worsened. Id. at ¶ 34.

         Thus, Mr. Shkreli has had less than one hour per month to confidentially confer with his

counsel regarding such important matters as the Complaint, his Motion to Dismiss, and his Answer

to the Complaint, and to prepare initial disclosures, to search for and produce documents

responsive to plaintiffs’ document requests, to answer plaintiffs’ interrogatories (includ ing

supplemental answers), to discuss third-party subpoenas, to discuss case strategy, and to discuss

settlement issues. Indeed, most of the time, the BOP limits Mr. Shkreli’s access to counsel to a

mere 15 minutes at a time – despite repeated requests for more time. Id. at ¶¶ 26-30, 32, 36-41.

         Not only has the BOP limited Mr. Shkreli’s access to his counsel to 15 minutes at a time,

the BOP has also denied Mr. Shkreli’s requests for legal calls for months at a time. The BOP even

rejected a 15-minute phone call between Mr. Shkreli and his counsel, stating that Mr. Shkreli could

only receive a legal call if he could prove “an imminent court deadline.” Id. at ¶¶ 36-37. 2 This

resulted in Mr. Shkreli being unable to speak with his counsel on a confidential legal call for more

than two months, from March 10 to May 20, 2020. Id. at ¶¶ 35, 38.

         In a letter dated November 3, 2020, Mr. Shkreli, through his attorneys, requested that “the

BOP provide Mr. Shkreli with three hours of confidential legal calls with his attorneys from Duane

Morris and Kang Haggerty per week, specifically to discuss the FTC Action, starting the week of

November 15.” See Letter from K. Kovalsky to J. Kerr, attached to the Kovalsky Decl. as Exhibit

A-8 (the “November 3 Letter”). Mr. Shkreli’s attorneys explained the lack of any other means to




2 The policy of prioritizing legal calls for inmates with imminent court deadlines is due to insufficient staffing. The
limited duration and frequency of legal calls is standard protocol at facilities such as L.S.C.I. Allenwood. See
Declaration of Jack T. Donson (“Donson Decl.”), attached as Exhibit B, at ¶¶ 12-13. Mr. Donson spent 23 years as a
corrections officer with the BOP and is a member of the ABA and NACDL Corrections Committees.


                                                          4
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 9 of 19




communicate with him. Id. This request was denied. The BOP responded by stating that it is

willing to offer “up to one-hour legal calls on an as-needed basis.” See Email dated November 12,

2020 from A. Dewalt to K. Kovalsky, attached to the Kovalsky Decl. as Exhibit A-9.

       B.      Remaining Discovery

       This case involves complex factual and legal issues.       Plaintiffs conducted a five-year

investigation before filing the complaint. To date the parties have issued more than 130 subpoenas

to third parties for documents and testimony. More than one million pages of documents have

been produced thus far, and many more will be produced in the near future. The parties are now

approaching the deposition phase of discovery, in which approximately fifty depositions (and 280

hours of on-the-record time) are likely to be taken.       Currently, depositions are noticed for

December 1, 4, 8, 9, 10, 11, 15, 17, and 18 and January 5, 6, 7, 8, 12, 13, 14, 21, 26, 28 and 29,

and February 17. The deadline for depositions to conclude is February 26, 2021. ECF No. 137.

       C.      Mr. Shkreli’s Request to Participate in Depositions

       In addition to being denied access to his counsel, it remains unclear whether Mr. Shkreli

will be able to exercise his privilege as a party defendant to attend the upcoming depositions. In

the November 3 Letter, Mr. Shkreli’s attorneys requested that the BOP make accommodations to

allow him to participate remotely in the depositions. Kovalsky Decl., at Ex. A-8. The BOP

responded that “if the FTC … agree[d],” it would do its best “to accommodate on an as-needed

basis” but that it would not agree to “an open-ended request.” Kovalsky Decl., at Ex. A-9.

       According to the BOP, the FTC’s agreement is an important step in obtaining the BOP’s

approval of Mr. Shkreli’s participation. Thus, on November 24, 2020, counsel for Mr. Shkreli met

and conferred with FTC staff to determine whether the FTC would agree that Mr. Shkreli should

be permitted to attend the depositions to be taken in this case. Kovalsky Decl. at ¶ 43. However,

the FTC staff raised a number of issues relating to Mr. Shkreli’s participation that they said would

                                                 5
         Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 10 of 19




need to be resolved before they would permit Mr. Shkreli’s counsel to represent to the BOP that

the FTC agreed that Mr. Shkreli should participate in the upcoming depositions.                        These issues

included such routine matters as how the parties would handle confidential information during

depositions – an issue addressed by the Protective Order entered in this case and that affects all

parties, not just Mr. Shkreli. Thus, whether Mr. Shkreli will be able to participate in the depositions

remains in serious doubt. Id.

         Further, as described above, the BOP has refused Mr. Shkreli’s request for a few hours of

confidential legal calls each week, in order to assist in his defense and the preparation for the

upcoming depositions, including his own. As multiple additional depositions will be noticed and

taken each week between now and February 26, 2021, Mr. Shkreli will not have sufficient time

with his counsel to meaningfully participate in depositions. Further, Mr. Shkreli will be unable to

prepare for the upcoming depositions because the BOP will not provide him and his counsel with

video conferencing technology to enable him to review documents that will be used at the

depositions. Donson Decl. at ¶ 11. 3

         D.       Mr. Shkreli’s Release From Prison

         Mr. Shkreli has been incarcerated since September 2017 and has been housed at Allenwood

since late-May/early-June 2019. Prison consultant Jack T. Donson has calculated Mr. Shkreli’s

potential release date using sentencing guidelines, BOP policies, and relevant statutes. See Donson

Decl. at ¶ 30. As Mr. Donson states in his declaration, if Mr. Shkreli completes the




3To the extent the Court is not inclined to grant Mr. Shkreli the full relief requested by this motion, it should, at a
minimum, halt the taking of depositions until Mr. Shkreli is released from prison. This will ensure that he can
meaningfully attend and participate with his counsel in the preparation and taking of depositions, including his own.


                                                           6
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 11 of 19




                      as is planned, Mr. Shkreli could be released to a halfway house as early as

mid-September 2021. Id.

III.    ARGUMENT

        A.      Legal Standard

                1.      The Court May Stay Discovery for Good Cause

        Rule 26 of the Federal Rules of Civil Procedure allows a court to stay discovery upon a

showing of good cause. Delgado v. NJ Transit Rail Operations, Inc., 329 F.R.D. 506, 508

(S.D.N.Y. 2019) (“Upon a showing of good cause a district court has considerable discretion to

stay discovery pursuant to Rule 26(c).”) (citation omitted). “The power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.” Louis Vuitton Malletier

S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d. Cir. 2012). The decision to stay an action calls on a

district court’s “studied judgment,” requiring the court to examine “the particular facts before it”

and determine “the extent to which … a stay would work a hardship, inequity, or injustice to a

party, the public or the court.” Id. at 99.

        The burden of showing good cause under Rule 26 falls on the moving party, and

establishing good cause requires “a particular and specific demonstration of fact, as distinguis hed

from stereotyped and conclusory statements.” Jones v. McDonald’s Corp., 2018 WL 3869877, at

*2 (S.D.N.Y. July 11, 2018) (citing Jerolimo v. Physicians for Women, P.C., 238 F.R.D. 354, 365

(D. Conn. 2006)). “Factors relevant to a determination of ‘good cause’ include the pendency of

dispositive motions, potential prejudice to the party opposing the stay, the breadth of discovery

sought, and the burden that would be imposed on the parties responding to the proposed

discovery.” Ellington Credit Fund, Ltd. v. Select Portfolio Servs., Inc., 2009 WL 274483, at *1

(S.D.N.Y. Feb. 3, 2009) (citations omitted).

                                                  7
         Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 12 of 19




                  2.       Mr. Shkreli Has a Constitutional Right of Access to Counsel

         “The right of access to retained counsel is one of constitutional dimensions and should be

exercised without impingement.” Mosley v. St. Louis Sw. Ry., 634 F.2d 942, 946 (5th Cir. 1981).

Courts have characterized the right of access to counsel as one rooted in various Constitutio na l

provisions, principally Due Process. See, e.g., Guajardo-Palma v. Martinson, 622 F.3d 801, 802

(7th Cir. 2010) (“The Fourteenth Amendment 4 guarantees meaningful access to courts…and the

opportunity to communicate privately with an attorney is an important part of that meaningful

access.”); Gray v. New England Tel. & Tel. Co., 792 F.2d 251, 257 (1st Cir. 1986) (“[A] civil

litigant has a constitutional right, deriving from due process, to retain hired counsel in a civil

case.”); Potashnick v. Port City Const. Co., 609 F.2d 1101, 1118 (5th Cir. 1980) (“A civil litiga nt’s

right to retain counsel is rooted in Fifth Amendment notions of due process…”). This due process

right to counsel contains the “necessary corollary…that a defendant must be given a reasonable

opportunity to employ and consult with counsel; otherwise, the right to be heard by counsel would

be of little worth.” Chandler v. Fretag, 348 U.S. 3, 10, 75 S. Ct. 1, 5, 99 L. Ed. 4 (1954); see also

Walker v. Epps, 2012 WL 1033467, at *43 (S.D. Miss. Mar. 27, 2012) (“Failure to give a defendant

reasonably opportunity to hire and consult with counsel amounts to a denial of the right to be heard

through counsel and is, therefore, a deprivation of due process.”) (emphasis added).

         A defendant who is incarcerated has no lesser right of access to counsel than one who is

not. Thornburgh v. Abbott, 490 U.S. 401, 407, 109 S. Ct. 1874, 1878, 104 L. Ed. 2d 459 (1989)


4 The Fourteenth Amendment also provides that no State shall deprive any person of property without due process of
law, and access to courts is the mechanism by which due process is afforded against state action. See, e.g., Johnson
v. Avery, 393 U.S. 483, 498 n. 24 (1969) (Douglas, J. concurring) (“Reasonable access to the courts is a right (secured
by the Constitution and laws of the United States), being guaranteed against state action by the due process clause of
the Fourteenth Amendment.”); see also Booker v. Griffin, 2018 WL 1614346, at *7 (S.D.N.Y. March 31, 2018) (“The
Fourteenth Amendment provides that no state shall deprive any person of life, liberty, or property without due process
of law.”) (citing U.S. Const. amend. XIV). Here, plaintiffs seek to deprive Mr. Shkreli of property in the form of
equitable monetary relief.


                                                          8
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 13 of 19




(“Access is essential to lawyers and legal assistants representing prisoner clients.”). Indeed, the

Second Circuit has unambiguously stated that a prisoner “has a right to correspond with his legal

counsel,” as a corollary of his right of access to the courts. Washington v. James, 782 F.2d 1134,

1138 (2d Cir. 1986); see also Bellezza v. Holland, 2011 WL 2848141, at *4 (S.D.N.Y. July 12,

2011) (“It is well established that prisoners have a constitutional right to adequate, effective, and

meaningful access to the courts. The Supreme Court has alternately grounded this right in the

constitutional guarantees of equal protection, due process, privileges and immunities, and the right

to petition the government for grievances.”) (internal citations omitted).

        The Supreme Court has recognized that an insistence on expeditiousness “in the face of a

justifiable request for delay can render the right to defend with counsel an empty formality. ”

Ungar v. Sarafite, 376 U.S. 575, 589–90 (1964). There are no “mechanical tests” for determining

when a delay is required to effectuate due process, and “[t]he answer must be found in the

circumstances present in every case.” Id.

        B.     The Court Should Stay the Remainder of the Discovery Period Until Mr.
               Shkreli is Released from Prison

               1.      Mr. Shkreli’s Inability to Adequately Participate In His Own Defense
                       Constitutes a Due Process Violation that is Good Cause for a Stay

        Because Mr. Shkreli’s access to his counsel has been severely curtailed such that he is

effectively unable to participate in his own defense, good cause exists for a stay of discovery until

he is released from prison. Allowing the depositions in this case to proceed on the current schedule

– during which most of the factual record will be built – will violate Mr. Shkreli’s due process

rights and gravely and unnecessarily prejudice his ability to defend himself against plaintiffs’

allegations.

        Mr. Shkreli’s access to counsel is being curtailed pursuant to the BOP’s stated policy, and

the unforeseen extenuating circumstances associated with the COVID-19 pandemic.

                                                  9
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 14 of 19




       For all but one month, BOP policy has barred in-person meetings, even with counsel, since

this case was first filed on January 27, 2020. See Kovalsky Decl., attached as Exhibit A, at ¶ 19.

Between January 17, 2020, and February 14, 2020, Allenwood was closed due to an outbreak of

norovirus. Id. at ¶ 22. Shortly thereafter, on March 13, 2020, Allenwood—along with all other

federal prisons—was closed for legal visitations because of the COVID-19 pandemic. Id. at ¶ 23.

To this day, Mr. Shkreli has not been able to meet with his counsel in person, or even via video,

to discuss his defense in this case.

       Without the option of in-person visits, Mr. Shkreli’s counsel have had to rely upon

infrequent, unmonitored legal calls to confidentially discuss the case with him. The first contact

counsel was able to have with Mr. Shkreli was a fifteen-minute phone call on February 12, 2020,

more than two weeks after plaintiffs filed the complaint. Id. at ¶ 27. The BOP denied counsel’s

request for a call longer than fifteen minutes, saying this request could only be accommodated if

there was an “imminent court date.” Id. at ¶ 29. Counsel had a second call with Mr. Shkreli on

March 10, 2020, and was not granted permission for another fifteen- minute call until May 20,

2020. Id. at ¶¶ 32, 33-35. Counsel had an additional call with Mr. Shkreli on June 3, 2020. Id.

at ¶¶ 40-41. All told, between the time this case was filed and the present, the BOP has permitted

Mr. Shkreli to speak with counsel for a total of only nine and a half hours. Id. at ¶ 24. This

amounts to less than one hour per month during which Mr. Shkreli can speak to his counsel

confidentially to participate in his defense. Id. at ¶ 34. In an antitrust case this significant—the

first-ever Section 2 enforcement action against an individual in which plaintiffs are seeking a

permanent injunction banning Mr. Shkreli from participating in the pharmaceutical industry for

the rest of his life—this deprivation amounts to an ongoing due process violation that effective ly

denies Mr. Shkreli access to the court.



                                                10
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 15 of 19




       As a result of this violation of his right to access counsel, Mr. Shkreli cannot direct counsel

in discovery, participate in meaningful discussions to formulate his defense strategy, or freely

communicate with his attorneys. See Martin, 686 F.2d at 33; see also United States v. Topps, 2020

WL 5890433, at *14 (D. Alaska Oct. 1, 2020) (acknowledging that “phone calls alone are

insufficient for many inmates…to establish an attorney-client relationship that the defendant is

then willing to rely upon when deciding whether or not to go to trial.”). This ongoing impair me nt

of Mr. Shkreli’s constitutional right of access to counsel constitutes good cause for this Court to

stay discovery in this case until he is released from prison.

               2.      The Ellington Credit Fund Factors Support a Stay

       The factors set forth in this Court’s decision in Ellington Credit Fund, Ltd., supra, 2009

WL 274483, at *1 support the granting of a stay.

                       a.      There are no Dispositive Motions Pending

       The Court has ruled on the defendants’ motions to dismiss, and there are no dispositive

motions pending. Thus a stay would not affect any such motion.

                       b.      The Breadth of Discovery Sought Warrants a Stay

       The breadth of discovery sought at this time warrants a stay. See O’Sullivan v. Deutsche

Bank AG, 2018 WL 1989585, at *8-9 (S.D.N.Y. April 26, 2018) (holding that the vast breadth of

discovery sought “would pose a significant burden on defendants,” which weighed in favor of

granting the stay of discovery).

       As noted above, Plaintiffs filed this case after conducting a five-year investigatio n.

Following that five-year investigation, and the commencement of this case, the parties have issued

more than one hundred and thirty third-party subpoenas and have produced, in total, over one

million pages of documents.        Now, the parties expect to take approximately fifty depositions,



                                                  11
       Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 16 of 19




representing almost three hundred hours of testimony.   In other situations, courts have determined

that such voluminous discovery would impose an undue burden on the defendants.           See, e.g.,

O’Sullivan, 2018 WL 1989585, at *8-9 (granting stay of discovery and finding discovery that

would cover a time period of roughly ten years and required one defendant to examine over one

million pages of documents placed an undue burden on defendants and third parties). The breadth

of discovery in this case, combined with the number of depositions occurring over just a three-

month period, would pose a significant challenge for any defendant in normal circumstances. For

Mr. Shkreli, who has severely limited access to counsel, it presents an insurmountable challenge

and nothing less than a due process violation, that must be addressed

                      c.      Plaintiffs Will Not Be Prejudiced By a Stay of Discovery

       Plaintiffs will not be prejudiced by a stay, because the alleged anticompetitive conduct has

not prevented generic entry. The plaintiffs claim that defendants, including Mr. Shkreli, acted to

prevent generic manufacturers from submitting ANDAs for Daraprim and from securing FDA

approval to bring those generics to market. But plaintiffs admit that at least three generic

manufacturers already submitted Daraprim ANDAs to the FDA, Am. Compl. ¶¶ 199, 231, 260,

that one of those ANDAs has already been approved, id. ¶ 216, and that generic Daraprim is now

on the market, id. ¶ 218. Additionally, some of the alleged anticompetitive conduct at issue has,

by Plaintiffs’ own admission, ceased. Plaintiffs make numerous allegations regarding an exclusive

contract between co-defendant Vyera and a pyrimethamine API supplier named RL Fine. See,

e.g., ¶¶ 160-167. Yet Plaintiffs acknowledge that the agreement between RL Fine and Vyera was

terminated on October 25, 2019—before this case was even filed. See id. at ¶ 172.

       Mr. Shkreli may be released from prison as soon as mid-September 2021, ten months from

now. Donson Decl. at ¶¶ 24-28. Because generic Daraprim is now available, and will continue to



                                               12
        Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 17 of 19




be available during the pendency of the stay, neither the plaintiffs nor the public will be prejudiced

by a limited stay of discovery until Mr. Shkreli is released from prison.

                       d.      Denial of a Stay of Discovery Will Impose an Undue Burden on
                               Mr. Shkreli

       Proceeding with the current discovery schedule while Mr. Shkreli’s access to counsel is so

severely limited will impose an undue burden on him by impairing his ability to adequately consult

with counsel to defend the case brought against him. In light of the extraordinary relief that the

plaintiffs seek, the stakes for Mr. Shkreli are too high for him to be denied adequate access to his

counsel during this critical period. For all of the reasons discussed above, this burden amounts to

a deprivation of Mr. Shkreli’s due process rights.

       Additionally, Mr. Shkreli’s ability to exercise the privilege, enjoyed by party litigants, to

attend the upcoming depositions remains in doubt. Under the current circumstances, he cannot

realistically assist his counsel in preparing for the approximately fifty depositions that will take

place in the next three months. Allowing discovery to proceed under the current schedule places

an undue burden on Mr. Shkreli that further impairs his access to counsel and thus to the courts.

See Potashnick, supra, 609 F.2d at 1118 (“…the right to counsel is one of constitutio na l

dimensions and should thus be freely exercised without impingement.”). Such a burden constitutes

good cause for this Court to enter an order staying discovery until Mr. Shkreli is released from

prison. See, e.g., Winfield v. City of New York, 2017 WL 5054727, at *3 (S.D.N.Y. Nov. 2, 2017)

(“A court may issue a protective order to protect a party or person from…undue burden or expense

upon a finding of good cause, which in complex cases need not be highly particularized.”); also

Hyunday Merchant Marine Co. Ltd. v. U.S., 159 F.R.D. 424, 429 (S.D.N.Y. 1995) (“…judges

should not hesitate to exercise appropriate control over the discovery process.”).




                                                 13
       Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 18 of 19




IV.    CONCLUSION

       For all of these reasons, Mr. Shkreli respectfully requests that the Court grant his request

for a stay of the remainder of discovery until he is released from prison.



Dated: November 25, 2020                      Respectfully submitted,

                                      By:     /s/ Christopher H. Casey_______
                                              Christopher H. Casey, Esq. (admitted pro hac vice)
                                              A.J. Rudowitz, Esq. (admitted pro hac vice)
                                              DUANE MORRIS LLP
                                              30 South 17th Street
                                              Philadelphia, PA 19103-4196
                                              Telephone: (215) 979-1155/1974

                                              Edward T. Kang
                                              Kandis L. Kovalsky
                                              KANG, HAGGERTY & FETBROYT LLC
                                              123 S. Broad St. #1670
                                              Philadelphia, PA 19109
                                              Tel: (215) 525-5852/1993

                                              Attorneys for Defendant Martin Shkreli




                                                 14
       Case 1:20-cv-00706-DLC Document 314 Filed 11/25/20 Page 19 of 19




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION; STATE OF
 NEW YORK; STATE OF CALIFORNIA;
 STATE OF ILLINOIS; STATE OF NORTH
 CAROLINA; STATE OF OHIO;
 COMMONWEALTH OF PENNSYLVANIA;
 and COMMONWEALTH OF VIRGINIA,
                                                       Case No. 1:20-cv-00706-DLC
                               Plaintiffs,

        v.                                             CERTIFICATE OF SERVICE

 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former director of
 Phoenixus AG and a former executive of Vyera
 Pharmaceuticals, LLC; and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former executive
 of Vyera Pharmaceuticals, LLC,

                               Defendants.



       I hereby certify that on November 25, 2020, I served a true and correct copy of the

foregoing Notice of Defendant Martin Shkreli’s Motion to Stay Discovery, and the Memorandum

of Law in Support Thereof, on all counsel of record via the Court’s CM/ECF system.



                                             /s/ Christopher H. Casey_______
                                             Christopher H. Casey, Esq. (admitted pro hac vice)
                                             DUANE MORRIS LLP
                                             30 South 17th Street
                                             Philadelphia, PA 19103-4196
                                             Telephone: (215) 979-1155
                                             chcasey@duanemorris.com




                                               15
